NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10493
                                                     16-10494
                Plaintiff-Appellee,
                                                D.C. Nos. 2:11-cr-01154-RM
 v.                                                       4:15-cr-01804-RM

ALBERTO HERRERA-ARTEAGA, a.k.a.
Alberto Herrera Arteaga, a.k.a. Juan A. Rita-
Herrera, a.k.a. Juan Alberto Rita-Herrera,    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      In these consolidated appeals, Alberto Herrera-Arteaga appeals his guilty-

plea conviction and 51-month sentence for reentry of a removed alien, in violation

of 8 U.S.C. § 1326, and the revocation of supervised release and concurrent 18-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
month sentence imposed upon revocation. Pursuant to Anders v. California, 386

U.S. 738 (1967), Herrera-Arteaga’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Herrera-Arteaga the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on these direct appeals.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          16-10493 & 16-10494